Burton v Davis (2022 NY Slip Op 01412)





Burton v Davis


2022 NY Slip Op 01412


Decided on March 08, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: March 08, 2022

Before: Acosta, P.J., Renwick, Webber, Kern, Friedman, JJ. 


Index No. 26664/18E Appeal No. 15465 Case No. 2021-00960 

[*1]Lanbert Burton, Plaintiff-Appellant,
vPeter I. Davis, Defendant, Vakabantene Diarrassouba, et al., Defendants-Respondents.


Michael H. Zhu P.C., New York (Michael H. Zhu of counsel), for appellant.
McCormick & Priore, P.C., New York (Steven R. Gustavson of counsel), for respondents.

Order, Supreme Court, Bronx County (Mary Ann Brigantti, J.), entered March 16, 2021, which denied plaintiff's motion for partial summary judgment on the issue of liability, unanimously affirmed, without costs.
In this action for personal injuries sustained in a collision between defendants' vehicle and plaintiff's vehicle, triable issues exist as to how the accident occurred, as plaintiff and defendant Diarrassouba provided conflicting versions of the accident (see Savall v New York City Tr. Auth., 173 AD3d 566, 567 [1st Dept 2019]). The sole basis for plaintiff's claim that Diarrassouba was in violation of Vehicle and Traffic Law §§ 1128(a)
and 1163(a) is plaintiff's affidavit, which was contradicted by the assertions made by Diarrassouba in his affidavit submitted in opposition to the motion.
We have considered plaintiff's remaining arguments and find them unavailing.THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: March 8, 2022